Citation Nr: 0028856	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel





INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and from June 1981 to August 1984.  He was discharged from 
the latter period of service under other than honorable 
conditions.

By a decision entered in February 1993, the RO denied a claim 
of service connection for a low back disability.  The veteran 
was notified of the RO's determination, and of his appellate 
rights, but he did not initiate an appeal within one year.  
As a result, the RO's decision became final.  See 38 C.F.R. 
§§ 20.302(a), 20.1103.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 1994 decision 
by the RO that denied an application to reopen that 
previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

This case was previously before the Board in January 1999.  
The Board found that new and material evidence had been 
received to reopen the veteran's claim, and remanded the 
claim to the RO for further development.  


REMAND

When the Board remanded this case to the RO in January 1999, 
it requested, among other things, that the veteran be 
scheduled for an orthopedic examination for purposes of 
assessing the etiology of his currently shown low back 
disability.  The examiner was to express an opinion, in terms 
of medical probabilities, as to whether the current 
disability could be attributed to the veteran's first period 
of service.  The examiner was to provide a complete rationale 
for the opinions and conclusions expressed.

Unfortunately, it does not appear that the requested 
development has been fully completed.  The record shows that 
the veteran was examined in August 1999, and 





that a medical opinion was offered as to the likely etiology 
of the veteran's disability.  However, it does not appear 
from the report of the August 1999 
examination that the physician who conducted the examination 
took into account the veteran's complete medical history.  
Although the record shows that the veteran was treated for 
low back difficulties in 1985, the physician noted that, 
subsequent to 1979, the record "did not bear out further 
treatment or examination for the veteran's present condition 
in subsequent civilian years until 1991 or so, antecedent to 
the finding of herniated nucleus pulposus in 1992 . . . ."  
The physician further concluded that there was "little 
medical probability" that the veteran's current disability 
was related to difficulties during his first period of 
service, in part, because "the veteran . . . had a period of 
more than a decade before signs and symptoms pointed to the 
disk."

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case does not appear to have been fully completed, another 
remand is now required.  38 C.F.R. § 19.9.

A remand is also required so that efforts can be undertaken 
to obtain additional evidence pertinent to the veteran's 
claim.  The record shows that he has been awarded disability 
benefits by the Social Security Administration (SSA).  The 
record also indicates that he was treated for low back 
difficulties in an emergency room of an unnamed hospital in 
1988; by a Dr. Askins in Fayetteville, North Carolina, in 
1992; by a Dr. Singh in Norton, Virginia; and by a Dr. Komu, 
at 





Methodist College Centre, beginning in November 1996.  The 
medical records underlying the SSA's determination have not 
been procured for review, however, 
and the record does not contain a 1988 emergency room 
hospital report, or complete clinical records from Drs. 
Askins, Singh, and Komu.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his low back 
disability that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159.  The RO should obtain 
the medical records underlying the SSA's 
decision to grant the veteran disability 
benefits, and should also undertake 
efforts to obtain relevant medical 
reports pertaining to the veteran's 
emergency room treatment in 1988, and 
from Drs. Askins, Singh, and Komu.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  After the above development has been 
completed, the RO should make 
arrangements to provide the claims 
folder to the VA physician who examined 
the veteran in August 1999.  The 
physician should be asked to again 
review the evidence in the folder, to 
include the clinical reports of low back 
treatment in 1985, and to provide a 
supplement to his prior opinion, as to 
the likelihood that the current low back 
disability can be attributed to the 




veteran's first period of service.  The 
physician should reconcile his opinion 
with other opinions of record, to 
include the opinion offered by Gregory 
Corradino, M.D., and should provide a 
complete rationale for the conclusions 
reached.  If the physician who examined 
the veteran in August 1999 is 
unavailable, the RO should arrange to 
have the veteran re-examined by 
another physician for purposes of 
providing the requested opinion.

3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 





all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).

